Notice of Allowance

Response to Arguments

Applicant’s arguments filed on April 5, 2022, with respect to claim(s) 1, 17 and 20 have been fully considered and are persuasive [see applicant’s arguments pg. 11 L. 1-4].

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

11. (Currently Amended) The method of claim 10, wherein selecting the default power flow state includes
 selecting [[the]] a most recent invalid data point; 
default any missing values from the most recent invalid data point to zero; and 
render the power flow based on the most recent invalid data point.

13. (Currently Amended) The method of claim 12, wherein displaying aggregated energy consumption includes 
acquiring [[a]] the site type, wherein the site type corresponds to [[a]] the site having one or more of production, consumption, and storage capability; 
selecting one or more energy metrics based on the site type; 
selecting an aggregation period; 
acquiring, for the selected aggregation period, one or more of the selected one or more energy metrics; 5Application No. 16/994,195 Reply to Office Action of December 13, 2021 
truncating power values to one decimal place; 
converting a consumption value to an absolute value; and 
calculating a grid value.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The Prior art found for this application does not teach all the elements taught by the applicant.

In regards to claims 1, 17 and 20, the claims were amended with the limitations of claim 9 now cancelled and which had allowable subject matter. Therefore, the claims are allowed for the reasons provided for claim 9 in the office action mailed on December 13, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685